--------------------------------------------------------------------------------

Exhibit 10.2


SeaBright Holdings, Inc.
2010 Bonus Plan


Objective:


To align management’s interests with those of our stockholders and to provide an
incentive to achieve or exceed the financial performance objectives contained in
the board-approved budget for fiscal year 2010.  To provide a near-term variable
component of compensation in our overall performance-based compensation program
by complementing our long-term, variable equity-based incentive plan and
competitive base salaries.


Plan:


If the Company’s 2010 gross written premium (“Gross Written Premium”) is 90% or
more of the Company’s 2009 Gross Written Premium, a bonus pool shall be
established.   Bonuses payable under the 2010 Bonus Plan (the "Plan") are
determined by the Company’s achievement of the following performance metrics:
 
Statutory Combined Ratio as compared to the 2010 workers’ compensation insurance
industry average combined ratio (the “SAP Combined Ratio Performance Metric”),
weighted at 25%, and
 
GAAP Combined Ratio as reported in the Company’s annual report on Form 10-K for
the year ending December 31, 2010 (the “GAAP Combined Ratio Performance
Metric”), weighted at 75%.  
 
Each above performance metric can result in a performance bonus multiplier
between 0% and 200%, which is applied to its corresponding weighting in
calculating bonuses.


If a bonus pool is earned, individual bonus amounts are calculated based upon
the accomplishment of individual pre-agreed business unit or department
quantitative goals, plus selected individual personal achievement goals.  A
weighting factor will be calculated based on each participant’s actual
performance compared to the identified goals.  This factor may be used to adjust
the amount otherwise payable to a participant based on the achievement of the
SAP Combined Ratio Performance Metric and the GAAP Combined Ratio Performance
Metric.


The Plan identifies three levels of Achievement (each of which shall be
determined by the Compensation Committee) for the SAP Combined Ratio Performance
Metric and four levels of Achievement (Thresholds #1 and #2, Target and Maximum)
for the GAAP Combined Ratio Performance Metric.  For the SAP Combined Ratio
Performance Metric, a performance bonus multiplier will be calculated based on
the level of Achievement as follows:


 
1.
Threshold — At or below the Threshold level of Achievement, the performance
bonus multiplier will be 0%.



 
2.
Target — At Target level of Achievement will result in a performance bonus
multiplier of 100%.



 
3.
Maximum — At or above the Maximum level of Achievement, the performance bonus
multiplier will be 200%.



If a degree of Achievement falls between Threshold, Target or Maximum
performance goals, the performance bonus multiplier will be determined by
straight line interpolation.  Achievement above the Maximum performance goal
will be capped at 200%.  The performance bonus multiplier will be multiplied by
the applicable weighting for the SAP Combined Ratio Performance Metric and
applied to each participant’s target bonus to determine the amount to be
contributed to the bonus pool in respect of the bonus opportunity attributed to
such Performance Metric.

 
 

--------------------------------------------------------------------------------

 

For the GAAP Combined Ratio Performance Metric, the performance bonus multiplier
will be calculated based on the level of Achievement as follows:
 
1. Threshold #1 - At or below the Threshold #1 level of Achievement, the
performance bonus multiplier will be 0%.
 
2. Threshold #2 - At Threshold #2 level of Achievement, the performance bonus
multiplier will be 19%.
 
3. Target - At Target level of Achievement, the performance bonus multiplier
will be 100%.
 
4. Maximum - At or above Maximum level of Achievement, the performance bonus
multiplier will be 200%.
 
If a degree of Achievement falls between the above levels of Achievement, the
performance bonus multiplier will be determined by straight line interpolation.
Achievement above the maximum performance goal will be capped at 200%.
 
The performance bonus multiplier will be multiplied by the applicable weighting
for the GAAP Combined Ratio Performance Metric and applied to each participant’s
target bonus to determine the amount to be contributed to the bonus pool in
respect of the bonus opportunity attributed to such Performance Metric.


Plan Outline:


I) Each bonus-qualified position (manager and above) that is eligible for
participation in any pool that may be earned has a pre-designated target bonus
percentage that is applied against base salary.  Such percentages range from 5%
to 100%.


II) Each year the Compensation Committee approves the annual bonus plan and
approves the values for the establishment of any bonus pool.  The Compensation
Committee shall further approve the individual award of bonuses paid to Section
16 designated officers.  The Compensation Committee may revise the annual bonus
plan from time to time to take into account and adjust for equity added to the
Company from capital raising activities.


III) The plan consists of three steps:
 
i) The establishment of a bonus pool by achieving at least 90% of the prior
year's gross premiums written.

 
ii) The determination of the Company’s achievement of SAP Combined Ratio and
GAAP Combined Ratio, the relative weightings applicable to each such Performance
Metric and each participant’s applicable target bonus.


iii) If a bonus pool is earned, the next step establishes the amount a bonus
eligible employee will receive.


 
•
Individual bonus amounts are calculated based upon the accomplishment of
individual pre-agreed business unit or department quantitative goals, plus
selected individual personal achievement goals.  A weighting factor between 0
and 2 will be calculated for each participant based upon his or her actual
performance compared to the identified goals.  This factor may be used to adjust
the amount otherwise payable to a participant based on the Achievement of the
SAP Combined Ratio and the GAAP Combined Ratio Performance Metrics.



 
•
All such values shall be contained in a formal “Bonus Exhibit” which is agreed
upon and signed by the bonus eligible employee and the responsible executive
officer.



IV) All individual employee bonus amounts that may result from the application
of the plan are subject to adjustment by the Compensation Committee based upon
the recommendation of the supervising executive officer and/or the Chief
Executive Officer.


V) Prior to the payment of any bonus amounts, a schedule shall be created
listing each participant and the recommended amount to be paid to each
participant.  Such list must be submitted to the Chief Executive Officer and, in
the case of executive officers, to the Compensation Committee for approval.


VI) Payment of any earned bonus shall be made no later than March 15,
immediately after the close of the bonus eligible calendar year.


VII) The Compensation Committee and board of directors retains full and sole
discretion over the establishment of any bonus pool or the payment or
determination of any executive officer bonus awards.  Any bonus plan calculation
or bonus payments to executive officers shall be subject to the approval of the
Compensation Committee or the board of directors.


VIII) The Plan shall be treated as a sub-plan adopted under the Company’s
Amended and Restated 2005 Long-Term Equity Incentive Plan (the “2005 Plan”), and
bonuses hereunder shall be treated as cash-based performance awards
thereunder.  For purposes of bonuses payable under the Plan that are intended to
qualify for the “performance-based compensation” exception from the
deductibility limitations of Section 162(m) of the Internal Revenue Code, such
bonuses shall be subject to (i) the terms and conditions of Section 7 of the
2005 Plan, and (ii) shareholder approval of the 2005 Plan at the Company’s 2010
Annual Meeting of Stockholders.  In the event of any conflict between the terms
and conditions of the Plan and the 2005 Plan with respect to bonuses intended to
qualify for the “performance-based compensation” exception under Section 162(m)
of the Internal Revenue Code, the 2005 Plan shall govern and control.

 
 

--------------------------------------------------------------------------------

 

SeaBright Holdings, Inc.
2010 Annual Incentive Plan




Employee:
     
Business Unit:
 
SeaBright Holdings, Inc.
 
Department:
     
Bonus Targets:
     





Bonus Pool Qualifier


The total bonus pool for all bonus eligible employees will be based on the
following financial performance metrics for SeaBright Holdings, Inc.  Each
financial performance metric can contribute between 0% and 200% of its
corresponding weighting.  For each metric, if actual performance is below the
minimum Threshold level, there will be no bonus contribution.  At Target, each
metric will contribute 100% of its assigned weighting.  At or above Maximum
level, each metric will contribute 200% of its assigned weighting.  The Bonus
Pool is funded by the attainment of a minimum of 90% of the prior year’s GPW.


Once the minimum qualifying GPW is achieved, the amount of the bonus pool shall
be funded as follows:


25% of the pool shall be funded based upon SeaBright's statutory combined ratio
performance as compared to the workers' compensation industry combined ratio for
2010.  At Threshold, this component of the plan shall be determined on a linear
basis, beginning with 0% at Threshold, 100% at Target, and 200% at Maximum.


Threshold:


Target:


Maximum:


75% of the pool shall be funded on SeaBright's GAAP combined ratio as filed with
the SEC in SeaBright's 2010 Form 10-K Report.


Threshold #1:


Threshold #2:


Target:


Maximum:


Between Threshold #1 and Threshold #2, the bonus pool shall be funded on a
linear basis starting with 0% funded at Threshold #1 and 19% funded at Threshold
#2.


Between Threshold #2 and Target, the bonus pool shall be funded on a linear
basis starting at 19% at Threshold #2 and 100% at Target.  It continues on a
linear basis between Target at 100% and Maximum at 200%.


The ultimate size of the bonus pool and the allocations to individual executives
shall remain at the sole discretion of the Compensation Committee and in the
case of the CEO, at the sole discretion of the Board.

 
 

--------------------------------------------------------------------------------

 

Key Objectives and Relative Weightings


The total bonus pool established above may be adjusted for an Individual based
on the following targets. A weighting factor between 0 and 2.0 will be
calculated for each individual based on his/her actual performance against
individual targets.


These factors determine what percentage of the target bonus level was achieved
by each individual in the bonus pool.


This factor may be used to adjust the individual's actual bonus payment.


Individual Objectives


These are your individual objectives.  The score assigned (0 through 2.0) will
be yours alone.
 
Weight
 
Threshold
 
Target
             
 
 
                         
 
 
                         
 
 
                         
 
 
           



NOTES:


All bonus payments are subject to approval by the Board of Directors of
SeaBright Holdings, Inc.


In most cases, no Annual Bonus will be paid, including for Individual Targets,
if the Threshold financial performance metrics described above are not achieved
by SeaBright Holdings, Inc.




Employee:
     
Date:
                     
Manager:
     
Date:
     

 
 

--------------------------------------------------------------------------------